Citation Nr: 0018802	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 
percent for degenerative arthritis of the lumbar spine.  

2.  Entitlement to service connection for joint pain, 
involving the shoulders, hands and knees, due to 
undiagnosed illness.   

3. Entitlement to service connection for fatigue due to 
undiagnosed illness.  

4. Entitlement to service connection for rash due to 
undiagnosed illness.  

5. Entitlement to service connection for hair loss due to 
undiagnosed illness.  

6.  Entitlement to service connection for memory problems 
due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August and September 1998 rating 
decisions from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's current symptoms and manifestations of 
his service-connected degenerative arthritis of the lumbar 
spine include complaints of pain.  Medical evidence 
regarding the disability consists of range of motion 
measurements of forward flexion 95 degrees, backward 
extension 35 degrees, left and right lateral flexion 40 
degrees, rotation to the left and to the right 35 degrees, 
and no objective evidence of pain on motion was detected.  
No neurological deficits were noted, x-rays were 
essentially unremarkable, and showed well-maintained disk 
heights and normal configuration of the vertebral bodies, 
with no translation of the vertebral bodies.  

2.  The veteran had active military service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  

3.  The veteran currently exhibits no symptoms or 
manifestations of joint pain involving the shoulders, hand 
and knees due to an undiagnosed illness, nor did he do so 
during service or to a compensable degree within any 
specified presumptive periods after service, nor has he 
submitted or identified any evidence of a nexus between a 
chronic disability and an undiagnosed illness.  

4.  The veteran currently exhibits no symptoms or 
manifestations of fatigue due to an undiagnosed illness, 
nor did he do so during service or to a compensable degree 
within any specified presumptive periods after service, 
nor has he submitted or identified any evidence of a nexus 
between a chronic disability and an undiagnosed illness.  

5.  The veteran currently exhibits no symptoms or 
manifestations of rash due to an undiagnosed illness, nor 
did he do so during service or to a compensable degree 
within any specified presumptive periods after service, 
nor has he submitted or identified any evidence of a nexus 
between a chronic disability and an undiagnosed illness.

6.  The veteran currently exhibits no symptoms or 
manifestations of hair loss due to an undiagnosed illness, 
nor did he do so during service or to a compensable degree 
within any specified presumptive periods after service, 
nor has he submitted or identified any evidence of a nexus 
between a chronic disability and an undiagnosed illness.

7.  The veteran currently exhibits no symptoms or 
manifestations of memory problems due to an undiagnosed 
illness, nor did he do so during service or to a 
compensable degree within any specified presumptive 
periods after service, nor has he submitted or identified 
any evidence of a nexus between a chronic disability and 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for the 
veteran's service-connected degenerative arthritis of the 
lumbar spine is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010-5295 (1999).  

2.  A well-grounded claim of entitlement to service 
connection for joint pain, involving the shoulders, hands 
and knees, due to undiagnosed illness, has not been 
presented.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).  

3.  A well-grounded claim of entitlement to service 
connection for fatigue due to undiagnosed illness has not 
been presented. 38  U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999).

4.  A well-grounded claim of entitlement to service 
connection for a rash due to undiagnosed illness has not 
been presented. 38  U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999).  

5.  A well-grounded claim of entitlement to service 
connection for hair loss due to undiagnosed illness has 
not been presented. 38  U.S.C.A. §§ 1117, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.317 (1999).

6.  A well-grounded claim of entitlement to service 
connection for memory problems due to undiagnosed illness 
has not been presented. 38  U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected degenerative 
arthritis of the lumbar spine.

Applicable Laws and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize the actually 
painful, unstable, or malaligned joints due to healed 
injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1999).   

The veteran reported that he injured his back during 
service, and his service medical records reflect that he 
was treated for low back pain by the service department.  
Service connection for degenerative arthritis of the 
lumbar spine was awarded effective in March 1995.  The 
disability is rated 10 percent disabling under Diagnostic 
Code 5010-5295.  VA's Rating Schedule provides that 
arthritis due to trauma, substantiated by x-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application to each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  

Diagnostic Code 5295 addresses lumbosacral strain.  A 
noncompensable rating is assigned for slight subjective 
symptoms only; a 10 percent rating is warranted for 
symptoms comparable with characteristic pain on motion.  A 
higher rating of 20 percent is warranted for muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted when the veteran experiences symptoms comparable 
with severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  

When a question arises as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When 
after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The veteran argues that his back is more severely impaired 
than is represented by the 10 percent rating now in 
effect.  During a June 1994 VA medical examination the 
veteran's complaint of back pain of three years' duration 
was noted, but upon examination the joints were 
characterized as normal.  During a September 1994 VA 
examination the physician's assessment identified back 
pain, but noted no limitations of motion of the back and 
described no symptoms or manifestations of that 
disability.  The report of a September 1996 VA examination 
reflects the veteran described having had no back pain 
until approximately five years earlier, when, after 
prolonged duty filling sandbags, he noted the onset of low 
back pain.  He stated that the pain did not specifically 
limit him, but it was a nagging condition that definitely 
interfered with enjoyment of many of his activities 
including prolonged walking.  At the time of the 
examination he was not taking any medication to control 
that pain, nor was he engaged in any physical therapy or 
back exercises.  Upon examination he appeared to be 
healthy, and was cooperative with the examination.  No 
obvious structural abnormalities or tenderness to 
palpation were detected upon examination of the lower 
back.  No muscle spasms were noted.  Range of motion of 
the lumbosacral spine was forward flexion 95 degrees, 
backward extension 35 degrees, left and right lateral 
flexion 40 degrees, rotation to the left and to the right 
35 degrees.  No objective evidence of pain on motion was 
detected, and no neurological deficits were noted.  X-rays 
were essentially unremarkable, and showed well-maintained 
disk heights, and normal configuration of the vertebral 
bodies, with no translation of the vertebral bodies.  The 
diagnosis was chronic lumbar strain.  

During a July 1997 VA examination back pain was noted.  In 
his September 1998 Notice of Disagreement the veteran 
asserted that he has muscle spasms in his back when he 
bends over, and with "lateral movements."  

The veteran testified before the undersigned in May 2000 
that he had not been treated for symptoms and 
manifestations of his back disability.  He reported that 
he experiences constant pain in the back if he does 
anything physical, if he walks for ten minutes or for a 
block, or if he sits for a long time.  He stated that he 
had lost work as a truck driver because of his back pain, 
as "every time [he] drives it kill[ed him]," and after 20 
to 30 minutes in a truck his back is "real bad."  He 
reported he had not worked since 1997.  T.H. testified 
that the veteran is unable to do anything other than read 
the newspaper because of constant pain.  The veteran also 
asserted that his back pain prevented him from working as 
a mechanic, which is the kind of work he performed while 
on active duty. He also related that he had not worked 
since 1997 because of a broken wrist. 

A higher rating of 20 percent is warranted under the 
rating criteria addressing lumbosacral strain if the 
veteran exhibits muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  The veteran complains of back pain, and 
asserted in his Notice of Disagreement that he has muscle 
spasms when he bends forward and sideways.  However, the 
medical evidence of record does not support the veteran's 
assertions in that regard, and the veteran has indicated 
that there are no other treatment records available that 
might support his claim for a higher disability rating.  
Similarly, there is no medical evidence that the veteran 
exhibits symptoms comparable with severe lumbosacral 
strain, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board also notes 
that there is no x-ray evidence of degenerative arthritis 
of the spine, and so a rating of more than 10 percent is 
not warranted under the criteria set out in Diagnostic 
Code 5003, as there is no x-ray evidence of the 
involvement of two or more major or minor joints.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The basis for a decision to rate a 
disability under one particular code and not others must 
be articulated, and this rule applies also to ratings 
assigned by analogy.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992); see also 38 C.F.R. § 4.20 (1999).  Other 
potentially applicable diagnostic codes include Diagnostic 
Code 5285, which addresses residuals of vertebral 
fractures, but is not applicable here as the veteran does 
not experience symptoms comparable with such injury.  
Diagnostic Code 5289 addresses ankylosis of the lumbar 
spine, a condition not present in this veteran.  
Diagnostic Code 5292 addresses slight, moderate and severe 
limitation of motion of the lumbar spine.  If the veteran 
exhibited moderate limitation of motion of the lumbar 
spine a 20 percent rating would be warranted, and if such 
limitation was severe a 40 percent rating would be 
appropriate.  The medical evidence fails to show more than 
minimal limitation of motion.  Accordingly, the evidence 
of record does not support a conclusion that a higher 
disability rating is warranted under other potentially 
applicable diagnostic codes.  No neurological involvement 
warranting an evaluation under Diagnostic Code 5293 has 
been reported.

The Board notes that the analysis of a claim for a higher 
initial rating requires consideration of the possibility 
of staged ratings, wherein VA assesses whether the level 
of impairment has changed during the pendency of a claim, 
and then determines the appropriate rating at those 
various stages.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran's claim of entitlement to service 
connection for a back disability was received in March 
1995.  That claim was initially denied, but that decision 
did not become final and service connection was eventually 
granted; the disability was rated 10 percent disabling, 
effective the date of claim.  The Board has considered all 
the evidence of record and has concluded that at no time 
during the pendency of this claim has the disability 
attributed to the veteran's low back disability warranted 
a rating of more than 10 percent. 

The Board acknowledges its duty to consider the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 where functional loss is 
alleged due to pain on motion.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-208 (1995).  While the provisions of 
38 C.F.R. § 4.40 do not require separate ratings based on 
pain, the Board is at least obligated to give reasons and 
bases pertaining to that regulation.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  A finding of functional 
loss due to pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this 
regard, while the Board acknowledges the veteran's 
subjective complaints of pain in his back, the record 
indicates that functional impairment due to pain has 
already been considered by the RO in granting the 10 
percent disability evaluation.  A 10 percent rating is 
warranted when the veteran exhibits characteristic pain on 
motion; in this case, the only symptom of low back 
disability identified by medical examiners was pain.  The 
veteran asserts his symptoms are more disabling than is 
represented by the current rating, but as a lay person he 
is not competent to provide evidence addressing a medical 
matter. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consideration of 38 C.F.R. § 4.40 does not, in this 
particular case, result in an increased rating.
  

Based on the foregoing, the Board finds the disability 
picture presented by the evidence is more accurately 
addressed by the 10 percent rating under Diagnostic 
Codes5010-5295.  Accordingly, a disability rating in 
excess of 10 percent is not warranted, and the appeal as 
to that claim must be denied.  
 
 
Service Connection Claims

Applicable Laws and Regulations

For disability resulting from personal injury suffered in 
the line of duty, or for aggravation of a preexisting 
injury suffered in the line of duty, the United States 
will pay compensation to any veteran thus disabled and who 
is discharged or released under conditions other than 
dishonorable from the period of service in which said 
injury was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

For veterans of the Persian Gulf War, VA shall pay 
compensation for a chronic disability resulting from an 
undiagnosed illness that became manifest during service in 
the Southwest Asia theater of operations during the 
Persian Gulf War, or became manifest to a degree of 10 
percent or more on or before December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).  

A person who submits a claim for VA benefits has the 
burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim 
is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117; 38 C.F.R. 3.317, for disability due to undiagnosed 
illness generally requires the submission of some evidence 
of (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of 
service or to a degree of disability of 10 percent or more 
on or before December 31, 2001; and (4) a nexus between 
the chronic disability and the undiagnosed illness.  VA 
O.G.C. Prec. Op. 4-99 (May 3, 1999).  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at 
minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish 
a well-grounded claim as to each of those elements may 
depend upon the nature and circumstances of the particular 
claim.  For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed illness or the 
claimed indications of chronic disability are of a type 
that would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  
With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of 
objective indications of chronic disability, for purposes 
of a well-grounded claim, if the testimony relates to non-
medical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus 
between the chronic disability and the undiagnosed illness 
is capable of lay observation.  VA O.G.C. Prec. Op. 4-99 
(May 3, 1999).  

Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving skin, headache, 
muscle pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs 
or symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (1999).  


Analysis

It is asserted on the veteran's behalf that he has 
disabilities of the joints including the shoulders, hands 
and knees; fatigue, rash, hair loss and memory problems, 
all alleged to be due to undiagnosed illness acquired 
during service in the Southwest Asia theater of 
operations.  

The first element of a well-grounded claim of entitlement 
to service connection for an undiagnosed illness requires 
some evidence of active military, naval or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.  The veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, reflects that he 
had service in Southwest Asia from October 29, 1990, to 
April 21, 1991, thereby satisfying the first element of a 
well-grounded claim.  

The second element requires lay or medical evidence 
manifesting one or more signs or symptoms of undiagnosed 
illness.  The evidence of record includes a July 1994 VA 
treatment record referring to complaints of shoulder pain 
and stiffness, and an assessment that included bilateral 
shoulder pain.  The report of a September 1996 VA 
examination notes complaints of dull aching pains in the 
veteran's shoulders and hands following return from the 
Persian Gulf.  In his March 1995 claim the veteran 
indicated he had fatigue, and the report of a July 1997 VA 
examination reflects the veteran referred to fatigue for 
the past three years.  The examiner noted, however, that 
the veteran did not present sufficient criteria to be 
diagnosed as having chronic fatigue syndrome, and that his 
complaints seemed more like muscle fatigue due to driving 
and standing.  Complaints of rash, hair loss and memory 
problems are addressed by the veteran and T.H. at the 
veteran's May 2000 hearing.  In addition, the veteran's 
mother reported having observed those symptoms in her July 
1997 letter.  Although the rash, hair loss and memory 
problems were not noted in any medical examination during 
service in the Southwest Asia theater of operations or 
following release from active duty, these complaints 
correspond with observable signs or symptoms that may be 
manifestations of undiagnosed illnesses, thereby 
satisfying the second element of a well-grounded claim.  
38 C.F.R. § 3.317(b) (1999).  

The third element of a well-grounded claim requires 
evidence of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more on or before December 31, 
2001.  The veteran's service medical records contain no 
complaints, diagnosis or treatment for shoulder or knee 
problems.  Similarly, there is no mention in the veteran's 
service medical records of hair loss or memory problems.  
The veteran asserted that he was treated for fatigue 
during his Persian Gulf War service; however, the service 
medical records do not reflect such treatment.  As 
indicated above, the veteran has not identified medical 
personnel that treated shoulder, knee, hair loss, memory 
problems, or fatigue following service.  

The veteran reported that he had x-rays taken of his 
shoulders and hands in service.  Indeed, his service 
medical records, which include x-rays, do reflect 
treatment for a broken third metacarpal on the left hand 
in May 1984.  Service medical records dated in June 1984 
indicate the fracture was healing well; there is no 
further indication that after June 1984 the veteran 
complained of problems associated with that injury.  
During the March 1985 periodic examination the fact that 
the veteran broke that finger was noted, as was the fact 
that he exhibited no sequelae of the injury.  There is no 
mention of either a left or a right hand disability among 
the medical records dated during the period the veteran 
served in the Persian Gulf War.  In 1994 the veteran 
reported a history of hand pain.  Upon examination, his 
hands were not swollen, and showed no clubbing, cyanosis 
or tremor.  The 1996 and 1997 VA examination reports 
contain no reference to a current disability of either 
hand.  The veteran reported no non-VA post-service 
treatment of hand disabilities.  

The records contain complaints of and treatment for a rash 
prior to service in the Southwest Asia theater of 
operations in 1977, 1978, 1981, 1982, 1988.  However, 
there is no record of the presence of a rash during the 
time the veteran was in Southwest Asia.  Acne is noted in 
the July 1991 separation examination.  A rash was not 
noted in the 1994, 1996 and 1997 VA examinations following 
separation, nor has the veteran identified any care 
providers who have assessed the condition or treated him 
for it since service.  He testified that he treated the 
condition himself with over-the-counter products.  

A review of the record, however, fails to demonstrate 
"objective indications" of chronic disabilities of the 
shoulder, hands or knees; or chronic fatigue, chronic 
rash, chronic hair loss or chronic memory problems during 
service in Southwest Asia, or following separation from 
service. It is not shown that he has lost time from work 
due to these conditions, or that he has sought medical 
treatment for them. At the personal hearing conducted in 
May 2000, the veteran said he was not receiving treatment 
for a shoulder, hand, or knee condition and that he 
treated himself for tinea cruris. He also stated that he 
had had hair loss for "awhile" and spoke generally of 
memory problems. Further, there is no evidence of a 
medical nexus between the claimed chronic disabilities and 
an undiagnosed illness.

Based on the foregoing, the Board concludes that the 
claims of entitlement to service connection for 
disabilities of the joints, including the shoulders, hands 
and knees; and for fatigue, rash, hair loss and memory 
problems, all purportedly due to undiagnosed illness 
incurred as the result of the veteran's service in the 
Southwest Asia theater of operations, are not well 
grounded.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. § 3.317.  


ORDER

An initial disability rating in excess of 10 percent for 
the veteran's service-connected degenerative arthritis of 
the lumbar spine is denied.  

Service connection for joint pain, involving the 
shoulders, hands and knees, due to undiagnosed illness, is 
denied.  

Service connection for fatigue due to undiagnosed illness, 
is denied.

Service connection for rash due to undiagnosed illness, is 
denied.

Service connection for hair loss due to undiagnosed 
illness, is denied.

Service connection for memory problems due to undiagnosed 
illness, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

